TO BE PUBLISHED

               jupmtre drirud nf
                              2017-SC-000117-KB
                                                 ~A~/AIL
                                                    . IQ)~1~ ,{2.7/lt>,-, K,., ar1mon;r,c_
JAMIE L. TURNER                                                          MOVANT
KBA Member No. 93293



V.                            IN SUPREME COURT



KENTUCKY BAR ASSOCIATION                                          RESPONDENT



                             OPINION AND ORDER

      Jamie L. Turner was admitted to the practice of law in October 2009:

Turner's bar roster address is 212 West Eighth Street, Cincinnati, Ohio 45202,

and her KBA number is 93293.

      Pursuant to Supreme Court Rule {SCR) 3.675, Turner's license to

practice law was suspended for failure to comply with continuing legal

education {CLE) requirements on January 20, 2017. Turner filed a

"Notice/Request for Appeal of Suspended License" on March 20, 2017

appealing that suspension. The Kentucky Bar Association .(KBA) filed a

response requesting that this Court require Turner "to go through the

restoration process just like the other KBA former members who were

suspended for failure to meet their ... (CLE] licensure requirements." . For the

following reasons, we agree with the KBA and adopt its recommendation that
Turner should not be exempt from the restoration process set forth in the

Supreme Court Rules.

                             I.    BACKGROUND.

      The Director of Continuing Legal Education determined that Turner was

deficient the entire twelve credits required for educational year 2015-2016 and

0.75 ethics credits for educational year 2014-2015. Because of Turner's

deficiency, the Director sent correspondence and email notices to Turner.

Additionally, CLE department staff spoke with Turner several times when ·she

called seeking additional time to request an extension. Despite being granted

an extension for the 2014-2015 educational year, Turner did not cure that

deficiency.

      In November 2016, Turner called the KBA to discuss her 2015-2016 year

deficiency and was told that she would be certified as non -compliant if she

could not show some hardship or report timely earned credits. When Turner

failed to do either, the KBA issued a show-cause notice requiring Turner to

explain her failure to comply. Turner did not respond; therefore, the KBA

suspended Turner on Jariuary 20, 2017. The notice of suspension advised

Turner that she could seek reinstatement pursuant to SCR 3.500 or that she

could appeal her suspension within 30 days. Turner did not timely file her

appeal but did seek an extension to do so, which this Court granted.

      On :tvi;arch 20, 2017, Turner filed the above mentioned Notice/~equest for

Appeal of Suspended License. In her Notice and an attached affidavit, Turner

sta;tes that s_he attended two three-day conferences in February 2015 and

                                       2
 February 2016, which should have earned her 11.5 hours of CLE credit for

 each year. However, for reasons Turner cannot explain, those hours were not

 reported to the KBA. Turner states that she did not realize that the hours had

 not been reported until she :received the notice of suspension. According to

 Turner, she did'not open any mail from the KBA because she believed it was

 regarding her bar dues, not CLE. When she became aware of the deficiency,

. Turner took an online CLE course.and attended a webcast,. which provided a
                                  .




 combined 18 hours of credit .. She also stated that ·she was in the process of

 applying for approval of the credits she earned in February 2016 and that, once

 approved, she will be in compliance.

                                D.      ANALYSIS.

       SCR 3.645( 1) provides that "every person licensed to practice law in this

Commonwealth ... shall complete and certify a minimum of 12 credit hours in

continuingJegal education activities ... including a minimum of 2 credit hours

devoted to 'ethics, professional respcin.sibility and professionalism"' during

"[e]ach educational.year." There is no dispute that Turner failed to meet the

preceding requirements duririg the 2014-2015 and 2015-2016 educational

.years. The only dispute is whether Turner should be relieved from complying

.with the restoration requirements of SCR 3.500. Turner argues that she

should be excused from compliance .because she inadvertently failed to realize

she was deficient until November 2016. The KBA argues that this excuse lacks

merit because its personnel made numerous attempts to contact Turner by

mail and email and there were multiple telephone calls to and from Turner

                                         3
regarding her deficiencies. The KBA also notes Turner;s failure to respond to

the show-cause notice, her dilatoriness in filing her appeal, and her failure to

make any attempt to comply with the restoration requirements of SCR 3.500

negate Turner's argument.

      We agree with the KBA that Turner has not provided a sufficient basis to

relieve her from the suspension and the requirements of SCR 3.500. The KBA

provided more than sufficient notice to Turner of her deficiency, and she has

offered no viable excuse for ignoring that notice. Therefore, Turner's·

suspension shall remain in effect until such time as she complies with SCR

3.500.

      ACCORDINGLY, IT IS ORDERED THAT:

      Jamie L. Turner's Notice/Request for Appeal of Suspended License is

denied, and she shall remain suspended pursuant to the KBA's January 20,

2017. Notice of Suspension until such time as she complies with the

appropriate restoration provisions of SCR 3.500.

      All sitting. All concur.

      ENTERED: June 15, 2017.




                                        4